 



Exhibit 10.52
SEPARATION AGREEMENT AND RELEASE
     This Separation Agreement and Release (“Agreement”) is made by and between
Farhad Moghadam (“Employee”) and Applied Materials, Inc. (the “Company”)
(jointly referred to as the “Parties” and individually referred to as a
“Party”).
RECITALS
     WHEREAS, Employee is employed by the Company as its Senior Vice President
and General Manager of Thin Films Products Business Group and Foundation
Engineering;
     WHEREAS, Employee signed an Employee Agreement with the Company on May 6,
1996 (the “Confidentiality Agreement”);
     WHEREAS, Employee resigned from his employment with the Company effective
September 1, 2007 (the “Termination Date”);
     WHEREAS, the Company and Employee have entered into Stock Option and
Performance Share Agreements, dated November 19, 2002, December 11, 2002,
November 3, 2004, December 13, 2005 and January 25, 2007, granting Employee
performance shares (also called restricted stock units) and the option to
purchase shares of the Company’s common stock subject to the terms and
conditions of the Company’s Employee Stock Incentive Plan (the “Stock Option
Plan”) and the relevant Performance Share Agreements and Stock Option Agreements
(collectively the “Stock Agreements”); and
     WHEREAS, the Parties wish to resolve any and all disputes, claims,
complaints, grievances, charges, actions, petitions, and demands that the
Employee may have against the Company and any of the Releasees as defined below,
including, but not limited to, any and all claims arising out of, or in any way
related to Employee’s employment with, or separation from, the Company.
     NOW, THEREFORE, in consideration of the mutual promises made herein, the
Company and Employee hereby agree as follows:
COVENANTS
     1. Consideration.
          a. Continuing Employment. The Company shall continue to employ
Employee, and Employee agrees to remain employed by the Company, in his role as
Senior Vice President and General Manager of Thin Films Products Business Group
and Foundation Engineering, up to and including the Termination Date. During
Employee’s workdays through and including the Termination Date, Employee shall
perform the duties assigned to him by the Company’s Chief Executive Officer,
which shall not be inconsistent with his role as Senior Vice President and
General Manager of Thin Films Products Business Group and Foundation
Engineering. The Company shall continue to pay Employee his base salary in
accordance with the Company’s regular payroll

 



--------------------------------------------------------------------------------



 



practices up to and including the Termination Date. Notwithstanding the
foregoing, the Company may terminate Employee’s employment prior to the
Termination Date for “Cause” (as defined in Section 15 hereof). If Employee is
terminated for Cause prior to the Termination Date, he shall not be eligible for
any of the benefits or consideration set forth in this Agreement. Employee shall
continue to comply with his Confidentiality Agreement as well as all other
Company policies. During his employment with the Company, Employee shall
continue to be eligible to participate in all benefits and incidents of
employment, including the Company’s health insurance plan, and he shall continue
to accrue vacation. In addition, Employee shall continue to vest in stock
options and performance shares on the same terms, schedule and conditions as set
forth in the Stock Agreements. As a result of such continued vesting, from the
date of this Agreement through the Termination Date, Employee is scheduled to
vest in the number of stock options and performance shares indicated on
Exhibit A hereto.
          b. Cash. Provided that Employee does not breach this Agreement
(including Section 12), the Company agrees to pay Employee the sum of One
Million Six Hundred Thousand Dollars ($1,600,000.00), less applicable
withholding. Provided that Employee does not breach this Agreement (including
Section 12), this payment shall be credited to Employee’s account under the 2005
Executive Deferred Compensation Plan (the “Deferred Compensation Plan”),
pursuant to the terms of Employee’s previous election under the Deferred
Compensation Plan with respect to such severance payment, in three installments
as follows: 1) a lump sum amount of $400,000 shall be credited on September 2,
2007; 2) a lump sum amount of $400,000 shall be credited on March 2, 2008; and
3) the final lump sum amount of $800,000 shall be credited on December 31, 2008.
          c. Benefits. Employee’s health insurance benefits shall cease on
September 30, 2007, subject to Employee’s right to continue his health insurance
benefits under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA). Provided that Employee does not breach this Agreement
(including Section 12), the Company agrees to reimburse Employee for the
payments Employee makes for COBRA coverage for a period of eighteen (18) months
following the Termination Date (or, if earlier, until Employee obtains
substantially similar coverage under another employer’s group insurance plan or
ceases to be eligible for COBRA continuation coverage), provided that Employee
timely elects and pays for COBRA coverage. COBRA reimbursements shall be made by
the Company to Employee consistent with the Company’s normal expense
reimbursement policy, and will require documentation from Employee
substantiating his payments for COBRA coverage. Except as otherwise provided
herein, Employee’s participation in all benefits and incidents of employment,
including, but not limited to, the accrual of bonuses, vacation, paid time off,
and vesting (including, but not limited to, vesting of equity awards), shall
cease as of the Termination Date.
          d. Equity Compensation. Provided that Employee executes the
Supplemental Agreement and Release attached hereto as Exhibit D on or within
21 days after the Termination Date, and does not revoke the Supplemental
Agreement and Release, the Company agrees to accelerate the vesting of stock
options to purchase a total of 112,500 shares of Company common stock granted
under the relevant Stock Option Agreements and the Company’s Stock Option Plan
and to accelerate the vesting of a total of 12,500 performance shares granted
pursuant to the Performance Share Agreement dated December 13, 2005 (the
“Accelerated Performance Shares”)

Page 2 of 21



--------------------------------------------------------------------------------



 



and the Company’s Stock Option Plan, as detailed in Exhibit B attached hereto.
Notwithstanding such accelerated vesting, the Accelerated Performance Shares
will be paid out to Employee in accordance with the original vesting schedule
contained in the Performance Share Agreement dated December 13, 2005. Effective
as of the “Effective Date” (as defined in Section 25 hereof), Employee’s stock
options listed on Exhibit C hereto shall remain exercisable until the earlier of
(1) the one-year anniversary of the Termination Date, or (2) the applicable
scheduled expiration dates of such stock options as set forth in the relevant
Stock Option Agreement. In all other respects, such options, all of Employees
other vested options and the issuance of any shares shall continue to be
governed by the terms and conditions of the Company’s Stock Agreements. Except
as provided herein, all stock options, performance shares and any shares
issuable under such awards shall continue to be subject to the terms and
conditions of the Company’s Stock Agreements. The accelerated vesting provided
in this Section 1(d) constitutes an amendment to the Stock Option Agreements and
the Performance Share Agreement listed on Exhibit B and the option
exercisability extension provided in this Section 1(d) constitutes an amendment
to the Stock Option Agreements listed on Exhibit C. To the extent not explicitly
amended hereby, the Stock Agreements remain in full force and effect.
     2. Payment of Salary. Employee acknowledges and represents that the Company
has paid or provided all salary, wages, bonuses, accrued vacation/paid time off,
housing allowances, relocation costs, interest, severance, outplacement costs,
fees, reimbursable expenses, commissions, stock, stock options, vesting, and any
and all other benefits and compensation due to Employee.
     3. Release of Claims. Employee agrees that the consideration set forth in
this Agreement represents settlement in full of all outstanding obligations owed
to Employee by the Company and its current and former: officers, directors,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, divisions, and subsidiaries, and predecessor and successor
corporations and assigns (collectively, the “Releasees”). Employee, on his own
behalf and on behalf of his respective heirs, family members, executors, agents,
and assigns, hereby and forever releases the Releasees from, and agrees not to
sue concerning, or in any manner to institute, prosecute or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Employee may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the Effective
Date of this Agreement, including, without limitation:
          a. any and all claims relating to or arising from Employee’s
employment relationship with the Company and the termination of that
relationship;
          b. any and all claims relating to, or arising from, Employee’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
          c. any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory

Page 3 of 21



--------------------------------------------------------------------------------



 



estoppel; negligent or intentional infliction of emotional distress; fraud;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; conversion; and disability
benefits;
          d. any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act,
except as prohibited by law; the Sarbanes-Oxley Act of 2002; the California
Family Rights Act; the California Labor Code, except as prohibited by law; the
California Workers’ Compensation Act, except as prohibited by law; and the
California Fair Employment and Housing Act;
          e. any and all claims for violation of the federal or any state
constitution;
          f. any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;
          g. any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and
          h. any and all claims for attorneys’ fees and costs.
Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to: (1) Employee’s right to file a
charge with, or participate in a charge by, the Equal Employment Opportunity
Commission or comparable state agency against the Company (with the
understanding that any such filing or participation does not give Employee the
right to recover any monetary damages against the Company; Employee’s release of
claims herein bars Employee from recovering such monetary relief from the
Company); (2) claims under Division 3, Article 2 of the California Labor Code
(which includes California Labor Code section 2802 regarding indemnity for
necessary expenditures or losses by employee); and (3) claims prohibited from
release as set forth in California Labor Code section 206.5 (specifically “any
claim or right on account of wages due, or to become due, or made as an advance
on wages to be earned, unless payment of such wages has been made”).
     4. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Employee agrees that this waiver and release
does not apply to any rights or claims that may arise under the

Page 4 of 21



--------------------------------------------------------------------------------



 



ADEA after the Effective Date of this Agreement. Employee acknowledges that the
consideration given for this waiver and release is in addition to anything of
value to which Employee was already entitled. Employee further acknowledges that
he has been advised by this writing that: (a) he should consult with an attorney
prior to executing this Agreement; (b) he has twenty-one (21) days within which
to consider this Agreement; (c) he has seven (7) days following his execution of
this Agreement to revoke this Agreement; (d) this Agreement shall not be
effective until after the revocation period has expired; and (e) nothing in this
Agreement prevents or precludes Employee from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. In the event Employee signs this
Agreement and returns it to the Company in less than the 21-day period
identified above, Employee hereby acknowledges that he has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement. Employee acknowledges and understands that revocation must be
accomplished by a written notification to Michael R. Splinter, President and
Chief Executive Officer, that is received prior to the Effective Date.
     5. California Civil Code Section 1542. Employee acknowledges that he has
been advised to consult with legal counsel and is familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
     Employee, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.
     6. No Pending or Future Lawsuits. Employee represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the other Releasees. Employee
also represents that he does not intend to bring any claims on his own behalf or
on behalf of any other person or entity against the Company or any of the other
Releasees.
     7. Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information.
Employee’s signature below constitutes his certification that he has returned to
the Company all documents and other items provided to Employee by the Company,
developed or obtained by Employee in connection with his employment with the
Company, or otherwise belonging to the Company. Employee hereby grants consent
to notification by the Company to any new employer about Employee’s obligations
under this Section. Employee

Page 5 of 21



--------------------------------------------------------------------------------



 



represents that he has not to date misused or disclosed Confidential Information
to any unauthorized party.
     8. No Cooperation. Employee agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so. Employee agrees both to immediately
notify the Company upon receipt of any such subpoena or court order, and to
furnish, within three (3) business days of its receipt, a copy of such subpoena
or other court order. If approached by anyone for counsel or assistance in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints against any of the Releasees, Employee shall state no
more than that he cannot provide counsel or assistance.
     9. Non-Disparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Employee shall direct any inquiries by potential future employers
to the Company’s Vice President of Human Resources, who shall use his/her best
efforts to respond by providing only the Employee’s last position and dates of
employment. The Company agrees to refrain from any disparagement, defamation,
libel, or slander of Employee. Employee understands that the Company’s
obligations under this paragraph extend only to the Company’s current executive
officers and members of its Board of Directors and only for so long as each
officer or director is an employee or director of the Company. The Parties
further agree that each Party shall have the opportunity to review and approve
any press release or other publicly distributed written communication (other
than the Company’s filings pursuant to the Securities Exchange Act of 1934, as
amended) regarding Employee’s departure from the Company prior to publication or
release of such communication.
     10. Breach. Employee acknowledges and agrees that any material breach of
this Agreement (including any breach of Section 12) or the Confidentiality
Agreement shall entitle the Company immediately to recover and cease providing
the consideration provided to Employee under Section 1 of this Agreement, unless
such breach constitutes a legal action by Employee challenging or seeking a
determination in good faith of the validity of the waiver herein under the ADEA
or as otherwise provided by law. Except as provided by law, Employee shall also
be responsible to the Company for all damages incurred by the Company, including
reasonable attorneys’ fees and costs, in: (a) enforcing Employee’s obligations
under this Agreement or the Confidentiality Agreement, including in any action
to recover the consideration, if and only if Company prevails in any such
action, and (b) defending against a claim or suit brought or pursued by Employee
in violation of the terms of Sections 3-5 of this Agreement.
     11. No Admission of Liability. Employee understands and acknowledges that
this Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

Page 6 of 21



--------------------------------------------------------------------------------



 



     12. Non-Competition. During the period commencing on the Termination Date
and ending on December 31, 2008 (the “Non-Competition Period”), Employee shall
not (other than in connection with his employment services to the Company
through the Termination Date), without the prior express written permission of
the Company’s Chief Executive Officer, work as an employee, officer, director,
consultant, contractor, advisor, or agent of any of the Company’s Competitors
(as defined below). The Company’s Competitors (“Competitors”) for purposes of
this Agreement are the following: Novellus, ASM International, Lam, TEL (Tokyo
Electron), and Varian Semiconductor.
     13. Non-Solicitation. Employee agrees that for the duration of the
Non-Competition Period, Employee shall not directly or indirectly solicit,
induce, recruit or encourage any of the Company’s employees to leave their
employment at the Company. Notwithstanding the foregoing, with respect to the
Company’s employees who are not included on a list that has been provided to
Employee (the “Key Employee List”), a general advertisement by a subsequent
employer of Employee that is not specifically directed to such employees shall
not be deemed a violation of this Section 13. During the Non-Competition Period,
the Employee may show the Key Employee List only to the highest ranking human
resources executive at Employee’s then-current employer solely for the purpose
of complying with this Section 13; however, such human resources executive may
not copy or distribute the Key Employee List, and must return such list and any
and all copies thereof at the end of the Employee’s employment with such
employer or, if earlier, at the end of the Non-Competition Period.
     14. Costs. The Parties shall each bear their own costs, attorneys’ fees,
and other fees incurred in connection with the preparation of this Agreement.
     15. Definitions.

   a.   For purposes of this Agreement, “Cause” shall mean:

  i.   Employee’s conviction of, or plea of guilty or nolo contendere to, a
felony or Employee’s entry into a deferred prosecution agreement with respect to
a charge of a felony;     ii.   A material breach by Employee of this Agreement,
the Confidentiality Agreement or of a Company policy (provided that the Employee
shall have twenty (20) days after receipt of written notice of such violation by
the Company to cure any breach that is capable of cure), unless such breach
constitutes a legal action by Employee challenging or seeking a determination in
good faith of the validity of the waiver herein under the ADEA or as otherwise
provided by law;

Page 7 of 21



--------------------------------------------------------------------------------



 



  iii.   Fraud, dishonesty, willful misconduct or gross negligence by Employee
that impacts the Company’s business or reputation;     iv.   Employee being
found liable in any Securities and Exchange Commission or other civil or
criminal securities law action or entering into any cease and desist order with
respect to such action (regardless of whether or not Employee admits or denies
liability);     v.   Employee (A) obstructing or impeding; (B) endeavoring to
influence, obstruct or impede, or (C) failing to cooperate in good faith with,
any investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, Employee’s failure to waive
attorney-client privilege relating to communications with Employee’s own
attorney in connection with an Investigation will not constitute “Cause”; or    
vi.   Employee’s disqualification or bar by any governmental or self-regulatory
authority from serving in the capacity contemplated by the Agreement or
Employee’s loss of any governmental or self-regulatory license that is
reasonably necessary for Employee to perform his responsibilities to the Company
under the Agreement, if (A) the disqualification, bar or loss continues for more
than thirty (30) days, and (B) during that period the Company uses its good
faith efforts to cause the disqualification or bar to be lifted or the license
replaced. While any disqualification, bar or loss continues during Employee’s
employment, Employee will serve in the capacity contemplated by the Agreement to
whatever extent legally permissible and, if Employee’s employment is not
permissible, Employee will be placed on leave (which will be paid to the extent
legally permissible).

     16. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF
THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SANTA CLARA COUNTY, CALIFORNIA,
BEFORE JAMS, PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS
RULES”). THE ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES.
THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH
CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE
ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE
OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY
JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW,
CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE
FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED

Page 8 of 21



--------------------------------------------------------------------------------



 



TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE
OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY
PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE
ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT
AS PROHIBITED BY LAW OR AS OTHERWISE PROVIDED HEREIN. THE PARTIES HEREBY AGREE
TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW
BY A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE.
     17. Tax Consequences. The Company makes no representations or warranties
with respect to the tax consequences of the payments and any other consideration
provided to Employee or made on his behalf under the terms of this Agreement.
Employee agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Employee further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Employee’s failure to pay or the Company’s
failure to withhold, or Employee’s delayed payment of, federal or state taxes,
or (b) damages sustained by the Company by reason of any such claims, including
attorneys’ fees and costs.
     18. Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.
     19. No Representations. Employee represents that he has had an opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.
     20. Severability. In the event that any provision or any portion of any
provision hereof becomes or is declared by a court of competent jurisdiction or
arbitrator to be illegal, unenforceable, or void, this Agreement shall continue
in full force and effect without said provision or portion of provision.

Page 9 of 21



--------------------------------------------------------------------------------



 



     21. Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action, except as otherwise provided herein.
     22. Entire Agreement. This Agreement, the Confidentiality Agreement, and
the Stock Agreements (as amended hereby) represent the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersede and
replace any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company. To the
extent that there is any conflict or inconsistency between this Agreement and
the Confidentiality Agreement, this Agreement shall govern.
     23. No Oral Modification. This Agreement may only be amended in a writing
signed by Employee and the Company’s Chief Executive Officer.
     24. Governing Law. This Agreement shall be governed by the laws of the
State of California, without regard for choice-of-law provisions.
     25. Effective Date. Each Party has seven (7) days after that Party signs
this Agreement to revoke it. This Agreement will become effective on the eighth
day after it has been signed by both parties, so long as it is not revoked by
either Party before that date (the “Effective Date”).
     26. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.
     27. Voluntary Execution of Agreement. Employee understands and agrees that
he executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:

  (a)   he has read this Agreement;     (b)   he has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
his own choice or has elected not to retain legal counsel;     (c)   he
understands the terms and consequences of this Agreement and of the releases it
contains; and     (d)   he is fully aware of the legal and binding effect of
this Agreement.

Page 10 of 21



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

                 
 
          FARHAD MOGHADAM, an individual    
 
               
Dated:
  7/19/07       /s/ Farhad Moghadam    
 
               
 
          Farhad Moghadam    

                                  APPLIED MATERIALS, INC.    
 
                   
Dated:
  7/19/07       By   /s/ Jeannette Liebman    
 
                   
 
              Jeannette Liebman    
 
              Group Vice President, Global Human Resources    

Page 11 of 21



--------------------------------------------------------------------------------



 



Exhibit A
Options and Performance Shares Scheduled to Vest Through the Termination Date

                          # of Shares Grant ID   Grant Date   Award Type  
Scheduled to Vest
AMI561013
  12/13/05   Stock Option   50,000
AMI561019
  12/13/05   Performance Shares (RSU)   12,500

Page 12 of 21



--------------------------------------------------------------------------------



 



Exhibit B
Options and Performance Shares to Accelerate on the Termination Date

              Grant ID   Grant Date   Award Type   # of Shares to Accelerate
AMI561019
  12/13/05   Performance Shares (RSU)   12,500
AMI212600
  11/03/04   Stock Option   62,500
AMI561013
  12/13/05   Stock Option   50,000

Page 13 of 21



--------------------------------------------------------------------------------



 



Exhibit C
Options to Be Extended up to the One-Year Anniversary of the Termination Date

                                  Maximum Expiration   # of Shares Subject  
Exercise Price Per Grant ID   Grant Date   Date   to Option   Share
AMI311527
  10/29/03   10/29/10     100,000     $ 22.58  
AMI311528
  10/29/03   10/29/10     200,000     $ 22.58  
116052
  08/16/01   08/16/08     20,000     $ 22.35  

Page 14 of 21



--------------------------------------------------------------------------------



 



Exhibit D
SUPPLEMENTAL AGREEMENT AND RELEASE
     This Supplemental Agreement and Release (“Supplemental Agreement”) is made
by and between Farhad Moghadam (“Employee”) and Applied Materials, Inc. (the
“Company”) (jointly referred to as the “Parties” or individually referred to as
a “Party”).
     1. Separation Agreement. The Company and Employee agree that the terms of
the Separation Agreement and Release that became effective on July ___, 2007
(the “Agreement”) shall remain in full force and effect and are fully
incorporated herein except to the extent they are inconsistent with this
Supplemental Agreement.
     2. Consideration.
          a. Cash and Benefits. Provided Employee has not breached the
Agreement, has not been terminated for “Cause” prior to his “Termination Date”
(as such terms are defined in the Agreement) and executes and does not revoke
this Supplemental Agreement, Employee shall continue to receive the cash and
benefits provided in Sections 1(b), 1(c) and 1(d) of the Agreement.
          b. Equity Compensation. The Company agrees to accelerate the vesting
of stock options to purchase a total of 112,500 shares of Company common stock
granted under the relevant Stock Option Agreements and the Company’s Stock
Option Plan and to accelerate the vesting of a total of 12,500 performance
shares granted pursuant to the Performance Share Agreement dated December 13,
2005 (the “Accelerated Performance Shares”) and the Company’s Stock Option Plan,
as detailed in Exhibit B to the Agreement. Notwithstanding the accelerated
vesting, the Accelerated Performance Shares will be paid out to Employee in
accordance with the original vesting schedule contained in the Performance Share
Agreement dated December 13, 2005. Effective as of the “Effective Date” (as
defined in Section 25 of the Agreement), Employee’s stock options listed on
Exhibit C to the Agreement shall remain exercisable until the earlier of (1) the
one-year anniversary of the Termination Date, or (2) the applicable scheduled
expiration dates of such stock options as set forth in the relevant Stock Option
Agreement. In all other respects, such options, all of Employees other vested
options and the issuance of any shares shall continue to be governed by the
terms and conditions of the Company’s Stock Agreements Except as provided herein
or in the Agreement, all stock options, performance shares and the shares
issuable under such awards shall continue to be subject to the terms and
conditions of the Company’s Stock Agreements. The acceleration provided in this
Section 1(b) constitutes an amendment to the Option Agreements and the
Performance Share Agreement listed on Exhibit B and the option exercisability
extension provided in this Section 1(b) constitutes an amendment to the Stock
Option Agreements listed on Exhibit C. To the extent not explicitly amended
hereby, the Stock Agreements remain in full force and effect.
     3. Payment of Salary. Employee acknowledges and represents that the Company
has paid or provided all salary, wages, bonuses, accrued vacation/paid time off,
housing allowances,

Page 15 of 21



--------------------------------------------------------------------------------



 



relocation costs, interest, severance, outplacement costs, fees, reimbursable
expenses, commissions, stock, stock options, vesting, and any and all other
benefits and compensation due to Employee.
     4. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, divisions, and
subsidiaries, and predecessor and successor corporations and assigns
(collectively, the “Releasees”). Employee, on his own behalf and on behalf of
his respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the Effective Date of this
Supplemental Agreement, including, without limitation:
          a. any and all claims relating to or arising from Employee’s
employment relationship with the Company and the termination of that
relationship;
          b. any and all claims relating to, or arising from, Employee’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
          c. any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;
          d. any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act,
except as prohibited by law; the Sarbanes-Oxley Act of 2002; the California
Family Rights Act; the California Labor Code, except as prohibited by law; the
California Workers’ Compensation Act, except as prohibited by law; and the
California Fair Employment and Housing Act;
          e. any and all claims for violation of the federal or any state
constitution;

Page 16 of 21



--------------------------------------------------------------------------------



 



          f. any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;
          g. any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Employee as a result of this Supplemental Agreement; and
          h. any and all claims for attorneys’ fees and costs.
Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Supplemental Agreement. This release does not release claims that cannot be
released as a matter of law, including, but not limited to: (1) Employee’s right
to file a charge with, or participate in a charge by, the Equal Employment
Opportunity Commission or comparable state agency against the Company (with the
understanding that any such filing or participation does not give Employee the
right to recover any monetary damages against the Company; Employee’s release of
claims herein bars Employee from recovering such monetary relief from the
Company); (2) claims under Division 3, Article 2 of the California Labor Code
(which includes California Labor Code section 2802 regarding indemnity for
necessary expenditures or losses by employee); and (3) claims prohibited from
release as set forth in California Labor Code section 206.5 (specifically “any
claim or right on account of wages due, or to become due, or made as an advance
on wages to be earned, unless payment of such wages has been made”).
     5. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Employee agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Supplemental Agreement. Employee acknowledges that the
consideration given for this waiver and release is in addition to anything of
value to which Employee was already entitled. Employee further acknowledges that
he has been advised by this writing that: (a) he should consult with an attorney
prior to executing this Supplemental Agreement; (b) he has twenty-one (21) days
within which to consider this Supplemental Agreement; (c) he has seven (7) days
following his execution of this Supplemental Agreement to revoke this
Supplemental Agreement; (d) this Supplemental Agreement shall not be effective
until after the revocation period has expired; and (e) nothing in this
Supplemental Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties, or costs for doing
so, unless specifically authorized by federal law. In the event Employee signs
this Supplemental Agreement and returns it to the Company in less than the
21-day period identified above, Employee hereby acknowledges that he has freely
and voluntarily chosen to waive the time period allotted for considering this
Supplemental Agreement. Employee acknowledges and understands that revocation
must be accomplished by a written notification to Michael R. Splinter, President
and Chief Executive Officer, that is received prior to the Effective Date of
this Supplemental Agreement.

Page 17 of 21



--------------------------------------------------------------------------------



 



     6. California Civil Code Section 1542. Employee acknowledges that he has
been advised to consult with legal counsel and is familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
     Employee, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.
     7. No Pending or Future Lawsuits. Employee represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the other Releasees. Employee
also represents that he does not intend to bring any claims on his own behalf or
on behalf of any other person or entity against the Company or any of the other
Releasees.
     8. Breach. Employee acknowledges and agrees that any material breach of
this Supplemental Agreement, unless such breach constitutes a legal action by
Employee challenging or seeking a determination in good faith of the validity of
the waiver herein under the ADEA, shall entitle the Company immediately to
recover and/or cease providing the consideration provided to Employee under this
Supplemental Agreement, except as provided by law. Except as provided by law,
Employee shall also be responsible to the Company for all costs, attorneys’
fees, and any and all damages incurred by the Company in: (a) enforcing
Employee’s obligations under this Supplemental Agreement, including in any
action to recover the consideration, if and only if Company prevails in any such
action, and (b) defending against a claim or suit brought or pursued by Employee
in violation of the terms of Sections 4-6 of this Agreement.
     9. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF
THE TERMS OF THIS SUPPLEMENTAL AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE
MATTERS HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SANTA CLARA COUNTY,
CALIFORNIA, BEFORE JAMS, PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES &
PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF
IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN
ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL
PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA
LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS
OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA
LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL
BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO

Page 18 of 21



--------------------------------------------------------------------------------



 



THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION
SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO
ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN
EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL
SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER,
THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING
PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR
RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR
JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY
FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS SUPPLEMENTAL AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE.
     10. Tax Consequences. The Company makes no representations or warranties
with respect to the tax consequences of the payments and any other consideration
provided to Employee or made on his behalf under the terms of this Supplemental
Agreement. Employee agrees and understands that he is responsible for payment,
if any, of local, state, and/or federal taxes on the payments and any other
consideration provided hereunder by the Company and any penalties or assessments
thereon. Employee further agrees to indemnify and hold the Company harmless from
any claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Employee’s failure to pay or the Company’s
failure to withhold, or Employee’s delayed payment of, federal or state taxes,
or (b) damages sustained by the Company by reason of any such claims, including
attorneys’ fees and costs.
     11. No Representations. Employee represents that he has had an opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Supplemental Agreement. Employee has not
relied upon any representations or statements made by the Company that are not
specifically set forth in this Supplemental Agreement.
     12. Severability. In the event that any provision or any portion of any
provision hereof becomes or is declared by a court of competent jurisdiction or
arbitrator to be illegal, unenforceable, or void, this Supplemental Agreement
shall continue in full force and effect without said provision or portion of
provision.
     13. Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or effect
its rights under this Supplemental Agreement, the prevailing Party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, and reasonable attorneys’ fees incurred in
connection with such an action.

Page 19 of 21



--------------------------------------------------------------------------------



 



     14. Entire Agreement. This Supplemental Agreement represents the entire
agreement and understanding between the Company and Employee concerning the
subject matter of this Supplemental Agreement and Employee’s relationship with
the Company, the termination thereof, and the events leading thereto and
associated therewith, and supersedes and replaces any and all prior agreements
and understandings concerning the subject matter of this Supplemental Agreement
and Employee’s relationship with the Company, with the exception of the
Agreement, the Confidentiality Agreement and the Stock Agreements (as identified
and defined in the Agreement).
     15. No Oral Modification. This Supplemental Agreement may only be amended
in a writing signed by Employee and the Company’s Chief Executive Officer.
     16. Governing Law. This Supplemental Agreement shall be governed by the
laws of the State of California, without regard for choice-of-law provisions.
     17. Effective Date. Each Party has seven (7) days after that Party signs
this Supplemental Agreement to revoke it. This Supplemental Agreement will
become effective on the eighth day after it has been signed by both parties, so
long as it is not revoked by either Party before that date (the “Effective
Date”).
     18. Counterparts. This Supplemental Agreement may be executed in
counterparts and by facsimile, and each counterpart and facsimile shall have the
same force and effect as an original and shall constitute an effective, binding
agreement on the part of each of the undersigned.
     19. Voluntary Execution of Agreement. Employee understands and agrees that
he executed this Supplemental Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of his claims against the Company and any of the other
Releasees. Employee acknowledges that:

  (a)   he has read this Supplemental Agreement;     (b)   he has been
represented in the preparation, negotiation, and execution of this Supplemental
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;     (c)   he understands the terms and consequences of this
Supplemental Agreement and of the releases it contains; and     (d)   he is
fully aware of the legal and binding effect of this Supplemental Agreement.

Page 20 of 21



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Supplemental Agreement on the
respective dates set forth below.

                 
 
          FARHAD MOGHADAM, an individual    
 
               
Dated:
               
 
               
 
          Farhad Moghadam    

                                  APPLIED MATERIALS, INC.    
 
                   
Dated:
          By        
 
                   
 
              Jeannette Liebman    
 
              Group Vice President, Global Human Resources    

Page 21 of 21